*411The plaintiff Rhoda Ginsberg allegedly slipped and fell on string beans which were on the floor of a store owned by the defendant and sustained injuries as a result of her fall. The plaintiffs contend that there is sufficient evidence to establish that the defendant created the condition so as to preclude summary judgment. We disagree. The plaintiffs’ assertion that the string beans fell to the floor due to the way they were stacked by an employee of the defendant is based on conjecture and speculation (see, Russell v Meat Farms, 160 AD2d 987; see also, Becker v Waldbaum, Inc., 221 AD2d 396; Moss v JNK Capital, 211 AD2d 769; Morales v Foodways, Inc., 186 AD2d 407). The Supreme Court therefore properly granted the defendant’s motion for summary judgment dismissing the complaint (see, Zuckerman v City of New York, 49 NY2d 557, 562). Mangano, P. J., Sullivan, Altman and Hart, JJ., concur.